

	

		II 

		109th CONGRESS

		1st Session

		S. 421

		IN THE SENATE OF THE UNITED STATES

		

			February 17, 2005

			Mr. Lott (for himself

			 and Mr. Kohl) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To reauthorize programs relating to sport

		  fishing and recreational boating safety, and for other

		  purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Sportfishing and Recreational Boating

			 Safety Act of 2005.

		

			I

			Federal aid in Sport Fish Restoration Act amendments

			

				101.

				Amendment of Federal aid in Sport Fish Restoration Act

				Except as otherwise expressly

			 provided, whenever in this title an amendment or repeal is expressed in terms

			 of an amendment to, or repeal of, a section or other provision, the reference

			 shall be considered to be made to a section or other provision of the

			 Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777 et seq.).

			

				102.

				Authorization of appropriations

				

					(a)

					In general

					Section 3 (16 U.S.C. 777b) is

			 amended—

					

						(1)

						by striking the

			 succeeding fiscal year. in the third sentence and inserting

			 succeeding fiscal years.; and

					

						(2)

						by striking in

			 carrying on the research program of the Fish and Wildlife Service in respect to

			 fish of material value for sport and recreation. and inserting

			 to supplement the 57 percent of the balance of each annual appropriation

			 to be apportioned among the States, as provided for in section

			 4(c)..

					

					(b)

					Conforming amendments

					

						(1)

						In general

						Section 3 (16 U.S.C. 777b) is

			 amended in the first sentence—

						

							(A)

							by striking Sport Fish

			 Restoration Account and inserting Sport Fish Restoration and

			 Boating Trust Fund; and

						

							(B)

							by striking that

			 Account and inserting that Trust Fund, except as provided in

			 section 9504(c) of the Internal Revenue Code of 1986.

						

						(2)

						Effective date

						The amendments made by

			 paragraph (1) take effect on October 1, 2005.

					

				103.

				Division of annual appropriations

				Section 4 (16 U.S.C. 777c) is

			 amended—

				

					(1)

					by striking subsections (a)

			 through (c) and redesignating subsections (d), (e), (f), and (g) as subsections

			 (b), (c), (d), and (e), respectively;

				

					(2)

					by inserting before

			 subsection (b), as redesignated by paragraph (1), the following:

					

						

							(a)

							In general

							For fiscal years 2006

				through 2020, the balance of each annual appropriation made in accordance with

				the provisions of section 3 remaining after the distributions for

				administrative expenses and other purposes under subsection (b) and for

				multistate conservation grants under section 14 shall be distributed as

				follows:

							

								(1)

								Coastal wetlands

								18.5 percent to the

				Secretary of the Interior for distribution as provided in the Coastal Wetlands

				Planning, Protection, and Restoration Act (16 U.S.C. 3951 et seq.).

							

								(2)

								Boating safety

								18.5 percent to the

				Secretary of Homeland Security for State recreational boating safety programs

				under section 13106 of title 46, United States Code.

							

								(3)

								Clean Vessel Act

								2.0 percent to the

				Secretary of the Interior for qualified projects under section 5604(c) of the

				Clean Vessel Act of 1992 (33 U.S.C. 1322 note).

							

								(4)

								Boating infrastructure

								2.0 percent to the

				Secretary of the Interior for obligation for qualified projects under section

				7404(d) of the Sportfishing and Boating Safety Act of 1998 (16 U.S.C.

				777g–1(d)).

							

								(5)

								National outreach and communications

								2.0 percent to the

				Secretary of the Interior for the National Outreach and Communications Program

				under section 8(d) of this Act. Such amounts shall remain available for 3

				fiscal years, after which any portion thereof that is unobligated by the

				Secretary for that program may be expended by the Secretary under subsection

				(c) of this section.

							;

				

					(3)

					by striking (b)(1)(A), as

			 redesignated by paragraph (1), and inserting the following:

					

						

							(A)

							Set-aside

							For a fiscal year after

				fiscal year 2005, the Secretary of the Interior may use no more than the amount

				specified in subparagraph (B) for the fiscal year for expenses of

				administration incurred in the implementation of this Act, in accordance with

				this section and section 9. The amount specified in subparagraph (B) for a

				fiscal year may not be included in the amount of the annual appropriation

				distributed under subsection (a) for the fiscal year.

						;

				

					(4)

					by striking Secretary

			 of the Interior, after the distribution, transfer, use, and deduction under

			 subsections (a), (b), (c), and (d), respectively, and after deducting amounts

			 used for grants under section 14, shall apportion the remainder in

			 subsection (c), as redesignated by paragraph (1), and inserting “Secretary, for

			 a fiscal year after fiscal year 2005, after the distribution, transfer, use and

			 deduction under subsection (b), and after deducting amounts used for grants

			 under section 14 of this title, shall apportion 57 percent of the

			 balance”;

				

					(5)

					by striking per

			 centum each place it appears in subsection (c), as redesignated by

			 paragraph (1), and inserting percent;

				

					(6)

					by striking

			 subsections (a), (b)(3)(A), (b)(3)(B), and (c) in paragraph (1)

			 of subsection (e), as redesignated by paragraph (1), and inserting

			 paragraphs (1), (3), (4), and (5) of subsection (a); and

				

					(7)

					by adding at the end the

			 following:

					

						

							(f)

							Transfer of certain funds

							Amounts available under

				paragraphs (3) and (4) of subsection (a) that are unobligated by the Secretary

				of the Interior after 3 fiscal years shall be transferred to the Secretary of

				Homeland Security and shall be expended for State recreational boating safety

				programs under section 13106(a) of title 46, United States Code.

						.

				

				104.

				Maintenance of projects

				Section 8 (16 U.S.C. 777g) is

			 amended—

				

					(1)

					by striking in

			 carrying out the research program of the Fish and Wildlife Service in respect

			 to fish of material value for sport or recreation. in subsection (b)(2)

			 and inserting to supplement the 57 percent of the balance of each annual

			 appropriation to be apportioned among the States under section 4(c).;

			 and

				

					(2)

					by striking subsection

			 (c) or (d) in subsection (d)(3) and inserting subsection (a)(5)

			 or subsection (b).

				

				105.

				Boating infrastructure

				Section 7404(d)(1) of the

			 Sportfishing and Boating Safety Act of 1998 (16 U.S.C. 777g–1(d)(1)) is

			 amended by striking section 4(b)(3)(B) of the Act entitled An Act

			 to provide that the United States shall aid the States in fish restoration and

			 management projects, and for other purposes, approved August 9, 1950,

			 as amended by this Act, and inserting section 4(a)(4) of the

			 Dingell-Johnson Sport Fish Restoration Act.

			

				106.

				Requirements and restrictions concerning use of amounts for

			 expenses for administration

				Section 9 (16 U.S.C. 777h) is

			 amended—

				

					(1)

					by striking section

			 4(d)(1) in subsection (a) and inserting section 4(b);

			 and

				

					(2)

					by striking section

			 4(d)(1) in subsection (b)(1) and inserting section

			 4(b).

				

				107.

				Payments of funds to and cooperation with Puerto Rico, the

			 District of Columbia, Guam, American Samoa, Commonwealth of the Northern

			 Mariana Islands, and Virgin Islands

				Section 12 (16 U.S.C. 777k) is

			 amended by striking in carrying on the research program of the Fish and

			 Wildlife Service in respect to fish of material value for sport or

			 recreation. and inserting to supplement the 57 percent of the

			 balance of each annual appropriation to be apportioned among the States under

			 section 4(b) of this Act..

			

				108.

				Multistate conservation grant program

				Section 14 (16 U.S.C. 777m) is

			 amended—

				

					(1)

					by striking so much of

			 subsection (a) as precedes paragraph (2) and inserting the following:

					

						

							(a)

							In general

							

								(1)

								Amount for grants

								For each fiscal year after

				fiscal year 2005, not more than $3,000,000 of each annual appropriation made in

				accordance with the provisions of section 3 shall be distributed to the

				Secretary of the Interior for making multistate conservation project grants in

				accordance with this section.

							;

				

					(2)

					by striking section

			 4(e) each place it appears in subsection (a)(2)(B) and inserting

			 section 4(c); and

				

					(3)

					by striking Of the

			 balance of each annual appropriation made under section 3 remaining after the

			 distribution and use under subsections (a), (b), and (c) of section 4 for each

			 fiscal year and after deducting amounts used for grants under subsection

			 (a)— in subsection (e) and inserting Of amounts made available

			 under section 4(b) for each fiscal year—.

				

			II

			Amendments to the Trust Fund Code

			

				201.

				Transfers of motorboat fuel taxes from the Highway Trust Fund

			 to the Sport Fish Restoration and Boating Trust Fund for authorized

			 expenditures

				

					(a)

					In general

					Paragraph (4) of section

			 9503(c) of the Internal Revenue Code of 1986 (relating to expenditures from

			 Highway Trust Fund) is amended—

					

						(1)

						by striking so much of that

			 paragraph as precedes subparagraph (C) and inserting the following:

						

							

								(4)

								Transfers from the trust fund for motorboat fuel

				taxes

								

									(A)

									Transfer to land and water conservation fund

									

										(i)

										In general

										The Secretary shall pay

				from time to time from the Highway Trust Fund into the land and water

				conservation fund provided for in title I of the

				Land and Water Conservation Fund Act of

				1965 amounts (as determined by the Secretary) equivalent to the

				motorboat fuel taxes received on or after October 1, 2005, and before October

				1, 2010.

									

										(ii)

										Limitation

										The aggregate amount

				transferred under this subparagraph during any fiscal year shall not exceed

				$1,000,000.

									

									(B)

									Excess funds transferred to Sport Fish Restoration and

				Boating Trust Fund

									Any amounts received in the

				Highway Trust Fund—

									

										(i)

										which are attributable to

				motorboat fuel taxes, and

									

										(ii)

										which are not transferred

				from the Highway Trust Fund under subparagraph (A), shall be transferred by the

				Secretary from the Highway Trust Fund into the Sport Fish Restoration and

				Boating Trust Fund.

									,

				and

					

						(2)

						by striking subparagraph (C)

			 and redesignating subparagraphs (D) and (E) as subparagraphs (C) and (D),

			 respectively.

					

					(b)

					Merging of accounts

					

						(1)

						In general

						Subsection (a) of section

			 9504 of the Internal Revenue Code of 1986 is amended to read as follows:

						

							

								(a)

								Creation of Trust Fund

								There is hereby established

				in the Treasury of the United States a trust fund to be known as the

				Sport Fish Restoration and Boating Trust Fund. Such Trust Fund

				shall consist of such amounts as may be appropriated, credited, or paid to it

				as provided in this section, section 9503(c)(4), section 9503(c)(5), or section

				9602(b).

							.

					

						(2)

						Conforming amendments

						

							(A)

							Subsection (b) of section

			 9504 of such Code is amended—

							

								(i)

								by striking

			 Account in the heading and inserting

			 and Boating Trust

			 Fund,

							

								(ii)

								by striking

			 Account both places it appears in paragraphs (1) and (2) and

			 inserting and Boating Trust Fund, and

							

								(iii)

								by striking

			 account both places it appears in the

			 headings for paragraphs (1) and (2) and inserting and boating trust

			 fund.

							

							(B)

							Paragraph (2) of section

			 9504(b) of such Code is amended by striking Surface Transportation

			 Extension Act of 2004, Part V each place it appears and inserting

			 Sportfishing and Recreational Boating Safety Act of 2005.

						

							(C)

							The last sentence of

			 paragraph (2) of section 9504(b) of such Code is amended by striking

			 subparagraph (B) and inserting subparagraph

			 (C).

						

							(D)

							Subsection (d) of section

			 9504 of such Code is amended—

							

								(i)

								by striking

			 Aquatic

			 Resources in the heading,

							

								(ii)

								by striking any

			 Account in the Aquatic Resources in paragraph (1) and inserting

			 the Sports Fish Restoration and Boating, and

							

								(iii)

								by striking any such

			 Account in paragraph (1) and inserting such Trust

			 Fund.

							

							(E)

							Paragraph (2) of section

			 9504(d) is amended by striking June 1, 2005 and inserting

			 October 1, 2020.

						

							(F)

							Subsection (e) of section

			 9504 of such Code is amended by striking Boat Safety Account and Sport

			 Fish Restoration Account and inserting Sport Fish Restoration

			 and Boating Trust Fund.

						

							(G)

							Section 9504 of such Code is

			 amended by striking aquatic

			 resources in the heading and inserting

			 sport fish restoration and

			 boating.

						

							(H)

							The item relating to section

			 9504 in the table of sections for subchapter A of chapter 98 of such Code is

			 amended by striking aquatic resources and inserting sport

			 fish restoration and boating.

						

							(I)

							Paragraph (5) of section

			 9503(c) of such Code is amended by striking Account in the Aquatic

			 Resources in subparagraph (A) and inserting and

			 Boating.

						

					(c)

					Effective date

					The amendments made by this

			 section shall take effect on October 1, 2005.

				

				202.

				Expenditures from the Boat Safety Account

				Section 9504(c) of the

			 Internal Revenue Code of 1986 is amended to read as follows:

				

					

						(c)

						Expenditures from Boat Safety Account

						Amounts in the Boat Safety

				Account on the date of the enactment of the Sport Fishing and Recreational

				Boating Safety Act, and amounts thereafter credited to the Account under

				section 9602(b), shall be available, without further appropriation, in the

				following amounts:

						

							(1)

							In fiscal year 2006,

				$28,155,000 shall be distributed—

							

								(A)

								under section 4 of the Act

				entitled An Act to provide that the United States shall aid the States

				in fish restoration and management projects, and for other purposes,

				approved August 9, 1950 (16 U.S.C. 777c) in the following

				manner:

								

									(i)

									$11,200,000 to be added to

				funds available under subsection (a)(2) of that section,

								

									(ii)

									$1,245,000 to be added to

				funds available under subsection (a)(3) of that section,

								

									(iii)

									$1,245,000 to be added to

				funds available under subsection (a)(4) of that section,

								

									(iv)

									$1,245,000 to be added to

				funds available under subsection (a)(5) of that section, and

								

									(v)

									$12,800,000 to be added to

				funds available under subsection (b) of that section, and

								

								(B)

								under section 14 of that

				Act (16 U.S.C.

				777m), $420,000, to be added to funds available under

				subsection (a)(1) of that section.

							

							(2)

							In fiscal year 2007,

				$22,419,000 shall be distributed—

							

								(A)

								under section 4 of that Act

				(16 U.S.C.

				777c) in the following manner:

								

									(i)

									$8,075,000 to be added to

				funds available under subsection (a)(2) of that section,

								

									(ii)

									$713,000 to be added to

				funds available under subsection (a)(3) of that section,

								

									(iii)

									$713,000 to be added to

				funds available under subsection (a)(4) of that section,

								

									(iv)

									$713,000 to be added to

				funds available under subsection (a)(5) of that section, and

								

									(v)

									$11,925,000 to be added to

				funds available under subsection (b) of that Act, and

								

								(B)

								under section 14 of that

				Act (16 U.S.C.

				777m), $280,000 to be added to funds available under subsection

				(a)(1) of that section.

							

							(3)

							In fiscal year 2008,

				$17,139,000 shall be distributed—

							

								(A)

								under section 4 of that Act

				(16 U.S.C.

				777c) in the following manner:

								

									(i)

									$6,800,000 to be added to

				funds available under subsection (a)(2) of that section,

								

									(ii)

									$333,000 to be added to

				funds available under subsection (a)(3) of that section,

								

									(iii)

									$333,000 to be added to

				funds available under subsection (a)(4) of that section,

								

									(iv)

									$333,000 to be added to

				funds available under subsection (a)(5) of that section, and

								

									(v)

									$9,200,000 to be added to

				funds available under subsection (b) of that section, and

								

								(B)

								under section 14 of that

				Act (16 U.S.C.

				777m), $140,000, to be added to funds available under

				subsection (a)(1) of that section.

							

							(4)

							In fiscal year 2009,

				$12,287,000 shall be distributed—

							

								(A)

								under section 4 of that Act

				(16 U.S.C.

				777c) in the following manner:

								

									(i)

									$5,100,000 to be added to

				funds available under subsection (a)(2) of that section,

								

									(ii)

									$48,000 to be added to

				funds available under subsection (a)(3) of that section,

								

									(iii)

									$48,000 to be added to

				funds available under subsection (a)(4) of that section,

								

									(iv)

									$48,000 to be added to

				funds available under subsection (a)(5) of that section, and

								

									(v)

									$6,900,000 to be added to

				funds available under subsection (b) of that section, and

								

								(B)

								under section 14 of that

				Act (16 U.S.C.

				777m), $143,000, to be added to funds available under

				subsection (a)(1) of that section.

							

							(5)

							In fiscal year 2010, all

				remaining funds in the Account shall be distributed under section 4 of that Act

				(16 U.S.C.

				777c) in the following manner:

							

								(A)

								one-third to be added to

				funds available under subsection (b), and

							

								(B)

								two-thirds to be added to

				funds available under subsection (h).

							.

			

			III

			Clean Vessel Act amendments

			

				301.

				Grant program

				Section 5604(c)(2) of the

			 Clean Vessel Act of 1992 (33 U.S.C. 1322 note) is

			 amended—

				

					(1)

					by striking subparagraph (A);

			 and

				

					(2)

					by redesignating

			 subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively.

				

			IV

			Recreational boating safety program amendments

			

				401.

				State matching funds requirement

				Section 13103(b) of title 46,

			 United States Code, is amended by striking one-half and

			 inserting 75 percent.

			

				402.

				Availability of allocations

				Section 13104(a) of title 46,

			 United States Code, is amended—

				

					(1)

					by striking 2

			 years in paragraph (1) and inserting 3 years; and

				

					(2)

					by striking

			 2-year in paragraph (2) and inserting

			 3-year.

				

				403.

				Authorization of appropriations for State recreational boating

			 safety programs

				Section 13106 of title 46,

			 United States Code, is amended—

				

					(1)

					in subsection (a)(1), by

			 striking section 4(b) of the Act of August 9, 1950 and inserting

			 subsections (a)(2) and (f) of section 4 of the Dingell-Johnson Sport

			 Fish Restoration Act; and

				

					(2)

					in subsection (c)(1)—

					

						(A)

						by striking Secretary

			 of Transportation under paragraph (5)(C) of section 4(b) and inserting

			 Secretary under subsections (a)(2) and (f) of section 4;

			 and

					

						(B)

						by striking

			 $1,333,336 and inserting not less than

			 $2,083,333.

					

				404.

				Maintenance of effort for State recreational boating safety

			 programs

				

					(a)

					In general

					Chapter 131 of title 46,

			 United States Code, is amended by inserting after section 13106 the

			 following:

					

						

							13107.

							Maintenance of effort for State recreational boating safety

				programs

							

								(a)

								In general

								The amount payable to a

				State for a fiscal year from an allocation under section 13103 of this chapter

				shall be reduced if the usual amounts expended by the State for the State’s

				recreational boating safety program, as determined under section 13105 of this

				chapter, for the previous fiscal year is less than the average of the total of

				such expenditures for the 3 fiscal years immediately preceding that previous

				fiscal year. The reduction shall be proportionate, as a percentage, to the

				amount by which the level of State expenditures for such previous fiscal year

				is less than the average of the total of such expenditures for the 3 fiscal

				years immediately preceding that previous fiscal year.

							

								(b)

								Reduction of threshold

								If the total amount

				available for allocation and distribution under this chapter in a fiscal year

				for all participating State recreational boating safety programs is less than

				such amount for the preceding fiscal year, the level of State expenditures

				required under subsection (a) of this section for the preceding fiscal year

				shall be decreased proportionately.

							

								(c)

								Waiver

								

									(1)

									In general

									Upon the written request of

				a State, the Secretary may waive the provisions of subsection (a) of this

				section for 1 fiscal year if the Secretary determines that a reduction in

				expenditures for the State’s recreational boating safety program is

				attributable to a non-selective reduction in expenditures for the programs of

				all Executive branch agencies of the State government, or for other reasons if

				the State demonstrates to the Secretary’s satisfaction that such waiver is

				warranted.

								

									(2)

									30-day decision

									The Secretary shall approve

				or deny a request for a waiver not later than 30 days after the date the

				request is received.

								.

				

					(b)

					Conforming amendment

					The chapter analysis for

			 chapter 131 of title 46, United States Code, is amended by inserting after the

			 item relating to section 13106 the following:

					

						

							13107. Maintenance of effort

				for State recreational boating safety

				programs.

						

						.

				

